UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 13, 2015 NEOPHOTONICS CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 001-35061 94-3253730 (State of incorporation) (Commission File No.) (IRS Employer Identification No.) NeoPhotonics Corporation 2911 Zanker Road San Jose, California 95134 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: (408)232-9200 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.01ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT. On July 13, 2015, NeoPhotonics Corporation (the “Company”) entered into an Amendment to Rights Agreement (the “Amendment”) relating to that certain Rights Agreement (the “Rights Agreement”) dated as of April 27, 2012 between the Company and Open Joint Stock Company “RUSNANO” (“Rusnano”).The Amendment is effective commencing on June 30, 2015.
